Citation Nr: 1519202	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1984 to December 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which awarded service connection for PTSD with an initial 50 percent evaluation assigned effective March 22, 2006.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD with MDD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in the August 2013 rating decision on appeal.  An initial 50 percent evaluation was assigned effective March 22, 2006.  In an August 2013 rating decision, the service-connected disability was recharacterized to include MDD and an increased 70 percent evaluation was awarded effective March 22, 2006, the original date of service connection.  The Veteran contends that an increased rating is warranted as his PTSD affects all aspects of his life and causes total occupational and social impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an initial rating in excess of 70 percent is not warranted for the Veteran's PTSD with MDD.  The Veteran's PTSD manifests symptoms such as nightmares, flashbacks, intrusive thoughts and memories, hypervigilance, irritability, and problems with concentration.  He has not manifested any of the symptoms associated with a total schedular rating, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).  His thought processes and ability to communicate were intact throughout the claims period, and he consistently denied experiencing hallucinations or delusions while receiving treatment at the Washington VA Medical Center (VAMC) and DC Vet Center.  Although the Veteran has reported a past history of suicidal ideation, treatment records do not document current suicidal or homicidal ideation.  The February 2013 VA examiner identified suicidal ideation as a symptom of the Veteran's PTSD, but it is clear that he does not have a persistent danger of hurting himself or others.  Additionally, the February 2013 VA examiner specifically found that the Veteran's PTSD with MDD most nearly approximated the criteria associated with a 50 percent evaluation.  

A total rating is warranted if the Veteran's service-connected PTSD causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  While it is clear that the Veteran's service-connected psychiatric disorder has resulted in severe occupational and social impairment, the Board concludes that the impairment in this case does not approximate total.  

With respect to occupational impairment, the Veteran last worked full time in October 2004 for the United States State Department.  While receiving treatment at the Washington VAMC, the Veteran reported that he left his federal position due to an increase in his PTSD symptoms.  However, a March 2006 record from the DC Vet Center indicates that the Veteran resigned from the State Department following a felony conviction for bigamy.  In any event, the Veteran has not worked full time since 2004 and the record contains evidence that both his psychiatric symptoms and felony conviction have hampered his employment opportunities.  In January 2006, during an initial psychiatric consultation at the VAMC, the Veteran reported that he worked part time and owned an airport transportation/limousine business.  By December 2006, the Veteran was forced to give up the business and began driving part time as an independent contractor with a car service.  He reported during the February 2013 VA examination that he continued to work as a driver, but missed one to two days per week because of depression and other PTSD symptoms.  In short, although the Veteran has not worked full time since October 2004, he has continued to work part time throughout the claims period and misses a few days of work a week due to psychiatric problems.  These findings are indicative of severe occupational impairment, but they do not support a finding of occupational dysfunction that is total. 

Similarly, the Veteran has not experienced total social impairment.  He was separated from his second wife at the time he began treatment in January 2006, but their relationship steadily improved and in July 2009 he reported that they got along well and had recently traveled to Florida to visit family and to the Dominican Republic.  The marriage appears to have dissolved before the February 2013 VA examination, as at that time the Veteran reported that he was divorced and was involved in another relationship.  The Veteran has also maintained that he has few or no friends and a November 2007 lay statement from a friend describes the Veteran as withdrawn and isolated.  Despite his isolation, the Veteran also reported in June 2006 that he attended weekly religious service and has consistently described his family as supportive of his condition.  The Board therefore finds that the Veteran experiences severe social impairment due to service-connected PTSD and MDD, but cannot conclude that such impairment is total.  

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of  severe psychiatric symptoms without total impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Throughout the claims period, the Veteran's GAF scores have ranged from 50-55, consistent with serious to moderate symptoms; these scores do not support a finding of total social and occupational impairment.  

In conclusion, the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms is contemplated by a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at any time during the claims period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The record here does not establish that the rating criteria are inadequate for rating the Veteran's PTSD with MDD.  The Veteran's disability manifests symptoms such as sleep impairment, depression, flashbacks, and severe social and occupational impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD with MDD is denied.


REMAND

The Board finds that a claim for TDIU has been raised by the record.  Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009).  

In this case, the issue of unemployability was explicitly raised by the Veteran's representative in a December 2013 statement.  The Veteran also meets the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a) based on the assignment of a 70 percent rating for PTSD with MDD.  A claim for TDIU has therefore been raised by the record.  

While the claim for TDIU is part of the Veteran's claim for an increased rating, the RO has not explicitly adjudicated the issue of entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Upon remand, the RO should send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), and 3.159, 3.326 regarding the claim for entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Adjudicate the claim for entitlement to TDIU.  

3.  If the benefits sought on appeal are not granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


